Title: To Alexander Hamilton from James McHenry, 15 February 1799
From: McHenry, James
To: Hamilton, Alexander


          
            S
            War Department Feby 15th 1799
          
          I enclose for your information copies of letters (viz) one from Captn Frye dated Fort Jay, Feby 2nd 1799, one from Captn Stoddard dated Portland Jany 27th ’99 one from Lt Hancock dated Kempsville Jany 26th 1799 and one from Captain Bruff dated Indian Queen 15th Jany enclosing certain charges against Major Rivardi
          With respect to the letter from Captain Frye, Colo Stevens was instructed on the 26th of December ulto. “In order that the Troops may not suffer until you can close the contract upon advantageous terms, you will enter into arrangments with the present Contractor to continue the supplies until such time as the new contract can operate. In case also that Mr Smith’s terms do not make it proper that he should obtain the new contract, such provisions as he has laid in at West point and other posts ought to be taken from him at a reasonable price, and an article included in the New Contract for that purpose”
          You will speak with Colo Stevens on this point and advise the proper arrangment
          I am, Sir, with the greatest respect your most Obt Hb St
          
            James McHenry
          
          Major Genl. Alexer. Hamilton
        